Title: To Thomas Jefferson from Jeremiah Browning, Jr., 13 December 1804
From: Browning, Jeremiah, Jr.
To: Jefferson, Thomas


                  
                     Sir,
                     Baltimore CountyDec— 13 1804
                  
                  Permit me to address you, & pardon the liberty I take.—
                  It is highly probable the business I am about to undertake, will fail of success; & it may be vanity that prompts me to it, however, I am under an impression, that should it fail on the present occasion, a small acquaintance may not be a disadvantage to me in future.—I have Sir, a small requst to make, which (I presume), will be a small thing with you to grant, in case I am not too late, in making my request known.—I have been very desirous to make the Ohio State, the place of my residence; But still more desirous of a part of the territory, not formerly included in the state; But held by the Indians, though probably in future will be considered a part of the State. The part in consideration, lies between the Wabash & Ohio Rivers, which, I have understood, by reading your Message to both houses, is ceeded to the United States. If so? according to former proceedings respecting Lands in that Country, it is to be laid off in certain quantities, or parcels, & then sold.—My request Sir, is to have a part in that business.—I hope it will please you Sir, to consider my case, as a case, that needs assistance & not as one that wishes to speculate; But one that has the prospect of a rising family, one who is wishing to do something for that family, & but little to begin with, one who is willing to follow the ax, the hoe, the plow, or any thing else, to get an honest maintainace.—Pardon me Sir, for this strange rout I have taken.—Should you grant me this request, or do me a favor in any other way, (that will be a means of procuring property in that Country), I shall pledge myself, & interest in every sense, to perform my duty with firmness, & expedition; Should I succeed in this business I flatter myself with an expectation of being a means of a number of a respectable families removing to that Country, & so of course the Selling a considerable quantity of Land, I have traveled extensively for the space of three years One Winter season in the Ohio State in which time I have made myself pretty extensively acquainted with the nature of that country. Should it pleas you to make me an instrument of rendering the smallest service to my Country; I hope never to forget my dependance, & whatever recompence may be thought proper to be made, for my services, will be thankfully recieved in property in that Country.—
                  I am Sir, your faithful votary, & Humble Servant
                  
                     Jeremiah Browning Jur. 
                  
                  
                     NB. Please to favor me with an answer.—
                  
                  
                     J— B—
                  
               